PER CURIAM.
Epitomized Opinion
Harry Gaskill brought suit against the Republic Brass Co. for breach of a contract claiming that he had a contract with said defendant to work as long as his services were satisfactory. He claimed that he was wrongfully discharged by the defendant. Some evidence was introduced showing that either party might terminate the contract by giving 30 days’ notice. The defendant, however, gave no notice to plaintiff. The case was tried before Judge Stevens of the Municipal Court and the jury returned a verdict for $1200. The defendant prosecuted error.. In modifying the judgment of . the lower court, the Court of Appeals held:
1. As the defendant failed to give the 30-day notice, there was a breach of contract.
2. The amount of recovery in this case is the amount that plaintiff would have earned if he had been allowed to work during.the 30 days after which he had received notice that the contract of employment was terminated, which amount would be about $265 instead of $1200.